                                                                      Case 2:16-cv-00394-APG-GWF Document 65 Filed 12/21/18 Page 1 of 3




                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: jared.sechrist@akerman.com
                                                             7   Attorneys for Plaintiff and Counter-Defendant
                                                                 Bank of America, N.A.
                                                             8
                                                                                                UNITED STATES DISTRICT COURT
                                                             9

                                                            10                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 BANK OF AMERICA, N.A.,                              Case No.: 2:16-cv-00394-APG-GWF
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                  Plaintiff,
AKERMAN LLP




                                                            13                                                       NOTICE OF DISASSOCIATION OF
                                                                 v.                                                  COUNSEL
                                                            14
                                                                 LADERA        PARK     HOMEOWNERS
                                                            15   ASSOCIATION; SFR INVESTMENTS POOL 1,
                                                                 LLC;   and      NEVADA  ASSOCIATION
                                                            16   SERVICES, INC.,

                                                            17                    Defendants.

                                                            18   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                 limited liability company,
                                                            19
                                                                                 Counterclaimant,
                                                            20
                                                                 v.
                                                            21
                                                                 BANK OF AMERICA, N.A.; CHESTER
                                                            22   GUEVARA, an individual; and GABRIELLE M.
                                                                 GAERLAN, an individual,
                                                            23
                                                                                 Counterdefendants.
                                                            24

                                                            25   ...
                                                            26   ...
                                                            27

                                                            28
                                                                                                                 1
                                                                 47348829;1
                                                                     Case 2:16-cv-00394-APG-GWF Document 65 Filed 12/21/18 Page 2 of 3




                                                             1                Plaintiff/counter-defendant Bank of America, N.A. (BANA), by and through its counsel of

                                                             2   record, Akerman LLP, hereby provides notice that Brett M. Coombs, Esq., is no longer associated with

                                                             3   the firm of Akerman LLP. BANA requests that Mr. Coombs be removed from the Court's CM/ECF

                                                             4   service list.

                                                             5                Akerman LLP will continue to represent BANA and requests that Darren T. Brenner, Esq. and

                                                             6   Jared M. Sechrist, Esq. receive all future notices.

                                                             7                DATED this 21st day of December, 2018.

                                                             8                                                  AKERMAN LLP
                                                             9                                                  /s/ Jared M. Sechrist, Esq.
                                                            10                                                  DARREN T. BRENNER, ESQ.
                                                                                                                Nevada Bar No. 8386
              1635 VILLAGE CENTER CIRCLE SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                  JARED M. SECHRIST, ESQ.
                                                                                                                Nevada Bar No. 10439
                      LAS VEGAS, NEVADA 89134




                                                            12                                                  1635 Village Center Circle, Suite 200
AKERMAN LLP




                                                                                                                Las Vegas, Nevada 89134
                                                            13
                                                                                                                Attorneys for Plaintiff and Counter-Defendant Bank of
                                                            14                                                  America, N.A.
                                                            15

                                                            16
                                                                                                                 IT IS SO ORDERED:
                                                            17

                                                            18                                                   ________________________________________
                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                            19

                                                            20
                                                                                                                  DATED: 12-26-2018
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 47348829;1
